Case 18-12012-LSS   Doc 400   Filed 11/20/18   Page 1 of 5
Case 18-12012-LSS   Doc 400   Filed 11/20/18   Page 2 of 5
                                        Case 18-12012-LSS Doc 400 Filed 11/20/18 Page 3 of 5
                                                        Open Road Films, LLC, et al.
                                                             Electronic Mail
                                                              Exhibit Page
Page # : 1 of 1                                                                                                               11/16/2018 06:39:49 PM
000105P002-1400S-057                  000001P001-1400S-057                  000003P002-1400S-057                  000132P001-1400S-057
ASHBY & GEDDES, P.A.                  KLEE, TUCHIN, BOGDANOFF & STERN LLP   KLEE, TUCHIN, BOGDANOFF & STERN LLP   PACHULSKI STANG ZIEHL & JONES LLP
WILLIAM P BOWDEN, ESQ                 JONATHAN M. WEISS                     MICHAEL L. TUCHIN                     COLIN R ROBINSON, ESQ
500 DELAWARE AVE                      1999 AVENUE OF THE STARS              1999 AVENUE OF THE STARS              919 N MARKET ST, 17TH FLOOR
8TH FLOOR                             39TH FLOOR                            39TH FLOOR                            WILMINGTON DE 19801
WILMINGTON DE 19801-1150              LOS ANGELES CA 90067-6049             LOS ANGELES CA 90067-6049             CROBINSON@PSZJLAW.COM
WBOWDEN@ASHBYGEDDES.COM               JWEISS@KTBSLAW.COM                    MTUCHIN@KTBSLAW.COM



000131P001-1400S-057                  000131P001-1400S-057                  000016P001-1400S-057                  000015P001-1400S-057
PACHULSKI STANG ZIEHL & JONES LLP     PACHULSKI STANG ZIEHL & JONES LLP     PAUL HASTINGS LLP                     PAUL HASTINGS LLP
ROBERT J FEINSTEIN;SCOTT L HAZAN      ROBERT J FEINSTEIN;SCOTT L HAZAN      ANDREW V. TENZER                      SUSAN WILLIAMS
780 THIRD AVE, 34TH FLOOR             780 THIRD AVE, 34TH FLOOR             200 PARK AVENUE                       1999 AVENUE OF THE STARS
NEW YORK NY 10017                     NEW YORK NY 10017                     NEW YORK NY 10166                     27TH FLOOR
RFEINSTEIN@PSZJLAW.COM                SHAZAN@PSZJLAW.COM                    ANDREWTENZER@PAULHASTINGS.COM         LOS ANGELES CA 90067
                                                                                                                  SUSANWILLIAMS@PAULHASTINGS.COM



000102P001-1400S-057                  000104P001-1400S-057
YOUNG CONAWAY STARGATT & TAYLOR LLP   YOUNG CONAWAY STARGATT & TAYLOR LLP
MICHAEL R. NESTOR                     ROBERT F. POPPITI, JR.
RODNEY SQUARE                         RODNEY SQUARE
1000 NORTH KING STREET                1000 NORTH KING STREET
WILMINGTON DE 19801                   WILMINGTON DE 19801
MNESTOR@YCST.COM                      RPOPPITI@YCST.COM




               Records Printed :      10
Case 18-12012-LSS   Doc 400   Filed 11/20/18   Page 4 of 5
                                             Case 18-12012-LSS                   Doc 400   Filed 11/20/18             Page 5 of 5
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Page

Page # : 1 of 1                                                                                                                                   11/16/2018 06:39:35 PM
000105P002-1400S-057                       000001P001-1400S-057                            000003P002-1400S-057                     000006P002-1400S-057
ASHBY & GEDDES, P.A.                       KLEE, TUCHIN, BOGDANOFF & STERN LLP             KLEE, TUCHIN, BOGDANOFF & STERN LLP      OFFICE OF THE U.S. TRUSTEE
WILLIAM P BOWDEN, ESQ                      JONATHAN M. WEISS                               MICHAEL L. TUCHIN                        LINDA RICHENDERFER
500 DELAWARE AVE                           1999 AVENUE OF THE STARS                        1999 AVENUE OF THE STARS                 844 KING STREET
8TH FLOOR                                  39TH FLOOR                                      39TH FLOOR                               SUITE 2207
WILMINGTON DE 19801-1150                   LOS ANGELES CA 90067-6049                       LOS ANGELES CA 90067-6049                WILMINGTON DE 19801



000131P001-1400S-057                       000132P001-1400S-057                            000015P001-1400S-057                     000016P001-1400S-057
PACHULSKI STANG ZIEHL & JONES LLP          PACHULSKI STANG ZIEHL & JONES LLP               PAUL HASTINGS LLP                        PAUL HASTINGS LLP
ROBERT J FEINSTEIN;SCOTT L HAZAN           COLIN R ROBINSON, ESQ                           SUSAN WILLIAMS                           ANDREW V. TENZER
780 THIRD AVE, 34TH FLOOR                  919 N MARKET ST, 17TH FLOOR                     1999 AVENUE OF THE STARS                 200 PARK AVENUE
NEW YORK NY 10017                          WILMINGTON DE 19801                             27TH FLOOR                               NEW YORK NY 10166
                                                                                           LOS ANGELES CA 90067



000102P001-1400S-057                       000104P001-1400S-057
YOUNG CONAWAY STARGATT & TAYLOR LLP        YOUNG CONAWAY STARGATT & TAYLOR LLP
MICHAEL R. NESTOR                          ROBERT F. POPPITI, JR.
RODNEY SQUARE                              RODNEY SQUARE
1000 NORTH KING STREET                     1000 NORTH KING STREET
WILMINGTON DE 19801                        WILMINGTON DE 19801




          Records Printed :           10
